                                                                             July 02, 2019


                  IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONT ANA
                          GREAT FALLS DIVISION

UNITED STATES OF AMERICA,                  CR 16-65-GF-BMM-JTJ

                 Plaintiff,               FINDINGS AND
                                          RECOMMENDATIONS
       vs.

 DENNY OWENS, JR.,

                 Defendant.


                                   I. Synopsis

      Defendant Denny Owens, Jr. (Owens) has been accused of violating the

conditions of his supervised release. Owens admitted all of the alleged violations.

Owens's supervised release should be revoked. Owens should be placed in

custody for 9 months, with no supervised release to follow.

                                    II. Status

      Owens pleaded guilty to Domestic Abuse by an Habitual Offender on

December 13, 2016. (Doc. 24). The Court sentenced Owens to 29 months of

custody, followed by 2 years of supervised release. (Doc. 41 ). Owens's current

term of supervised release began on May 24, 2019. (Doc. 54).
       Petition

       The United States Probation Office filed a Petition on June 20, 2019,

requesting that the Court revoke Owens's supervised release. (Doc. 54). The

Petition alleged that Owens had violated the conditions of his supervised release:

1) by using a controlled substance; 2) by failing to complete his substance abuse

treatment program; and 3) by failing to complete his 90-day term at Connections

West Inpatient Treatment Facility.

      Initial appearance

      Owens appeared before the undersigned for his initial appearance on

July 1, 2019. Owens was represented by counsel. Owens stated that he had read

the petition and that he understood the allegations. Owens waived his right to a

preliminary hearing. The parties consented to proceed with the revocation hearing

before the undersigned.

      Revocation hearing

      The Court conducted a revocation hearing on July 1, 2019. Owens admitted

that he had violated the conditions of his supervised release: I) by using a

controlled substance; 2) by failing to complete his substance abuse treatment

program; and 3) by failing to complete his 90-day term at Connections West

Inpatient Treatment Facility. The violations are serious and warrant revocation of

                                         2
Owens's supervised release.

       Owens's violations are Grade C violations. Owens's criminal history

category is I. Owens's underlying offense is a Class D felony. Owens could be

incarcerated for up to 24 months. He could be ordered to remain on supervised

release for up to 33 months, less any custody time imposed. The United States

Sentencing Guidelines call for a term of custody of 3 to 9 months.

                                   III. Analysis

      Owcns's supervised release should be revoked. Owens should be

incarcerated for 9 months, with no supervised release to follow. This sentence is

sufficient but not greater than necessary.

                                  IV. Conclusion

      The Court informed Owens that the above sentence would be recommended

to Judge Morris. The Court also informed Owens of his right to object to these

Findings and Recommendations within 14 days of their issuance. The Court

explained to Owens that Judge Morris would consider a timely objection before

making a final determination on whether to revoke his supervised release and

what, if any, sanction to impose. Owens stated that he wished to waive his right to

object to these Findings and Recommendations, and that he wished to waive his

right to allocute before Judge Morris.

                                             3
The Court FINDS:

      That Denny Owens, Jr. violated the conditions of his supervised release by
      using a controlled substance, by failing to complete his substance abuse
      treatment program, and by failing to complete his 90-day term at
      Connections West Inpatient Treatment Facility.

The Court RECOMMENDS:

      That the District Court revoke Owens's supervised release
      and commit him to the custody of the United States Bureau of Prisons
      for a term of9 months, with no supervised release to follow.

        NOTICE OF RIGHT TO OBJECT TO FINDINGS AND
    RECOMMENDATIONS AND CONSEQUENCES OF FAILURE TO
                         OBJECT

      The parties may serve and file written objections to the Findings and

Recommendations within 14 days of their entry, as indicated on the Notice of

Electronic Filing. 28 U.S.C. § 636(b )(1 ). A United States district court judge will

make a de novo determination regarding any portion of the Findings and

Recommendations to which objection is made. The district court judge may

accept, reject, or modify, in whole or in part, the Findings and Recommendations.

Failure to timely file written objections may bar a de novo determination by the

district court judge, and may waive the right to appear and allocute before a




                                          4
district court judge.

      DATED this 2nd day of July, 2019.




                                          United States Magistrate Judge




                                     5
